Case 1:21-cv-01601-JDB Document 1-2 Filed 06/11/21 Page 1 of 8




              Exhibit B
      Case 1:21-cv-01601-JDB Document 1-2 Filed 06/11/21 Page 2 of 8
                                                                           U.S. Department of Justice




                                                                           Federal Bureau of Investigation
                                                                           Washington, D.C. 20535

                                                                            March 24, 2021

MR. ROBERT OLSON
GUN OWNERS OF AMERICA, INC. AND GUN OWNERS FOUNDATION
SUITE 4
370 MAPLE AVENUE WEST
VIENNA, VA 22180

                                                                FOIPA Request No.: 1492370-000
                                                                Subject: Copies Last Four National Instant
                                                                Criminal Background Check System Audits
                                                                (Commonwealth of Virginia)
Dear Mr. Olson:

        This acknowledges receipt of your Freedom of Information/Privacy Acts (FOIPA) request to the
FBI. Below you will find check boxes and informational paragraphs about your request, as well as specific
determinations required by these statutes. Please read each one carefully.

                  Your request has been received at FBI Headquarters for processing.

                  You submitted your request via the FBI’s eFOIPA system.

                           We have reviewed your request and determined it is consistent with the FBI
                           eFOIPA terms of service. Future correspondence about your FOIPA request will
                           be provided in an email link unless the record’s file type is not supported by the
                           eFOIPA system.

                           We have reviewed your request and determined it is not consistent with the FBI
                           eFOIPA terms of service. Future correspondence about your FOIPA request will
                           be sent through standard mail.

                  The subject of your request is currently being processed and documents will be released
                  to you upon completion.

                  Release of responsive records will be posted to the FBI’s electronic FOIA Library (The
                  Vault), http:/vault.fbi.gov, and you will be contacted when the release is posted.

                  Your request for a public interest fee waiver is under consideration and you will be advised
                  of the decision if fees are applicable. If your fee waiver is not granted, you will be
                  responsible for applicable fees per your designated requester fee category below.

                  For the purpose of assessing any fees, we have determined:

                           As a commercial use requester, you will be charged applicable search, review,
                           and duplication fees in accordance with 5 USC § 552 (a)(4)(A)(ii)(I).

                           As an educational institution, noncommercial scientific institution or
                           representative of the news media requester, you will be charged applicable
                           duplication fees in accordance with 5 USC § 552 (a)(4)(A)(ii)(II).

                           As a general (all others) requester, you will be charged applicable search and
                           duplication fees in accordance with 5 USC § 552 (a)(4)(A)(ii)(III).
       Case 1:21-cv-01601-JDB Document 1-2 Filed 06/11/21 Page 3 of 8
         Please check the status of your FOIPA request at www.fbi.gov/foia by clicking on FOIPA Status
and entering your FOIPA Request Number. Status updates are adjusted weekly. The status of newly
assigned requests may not be available until the next weekly update. If the FOIPA has been closed the
notice will indicate that appropriate correspondence has been mailed to the address on file.

        For questions regarding our determinations, visit the www.fbi.gov/foia website under “Contact Us.”
The FOIPA Request number listed above has been assigned to your request. Please use this number in all
correspondence concerning your request.

         If you are not satisfied with the Federal Bureau of Investigation’s determination in response to this
request, you may administratively appeal by writing to the Director, Office of Information Policy (OIP), United
States Department of Justice, 441 G Street, NW, 6th Floor, Washington, D.C. 20530, or you may submit an
appeal through OIP's FOIA STAR portal by creating an account following the instructions on OIP’s website:
https://www.justice.gov/oip/submit-and-track-request-or-appeal. Your appeal must be postmarked or
electronically transmitted within ninety (90) days of the date of my response to your request. If you submit
your appeal by mail, both the letter and the envelope should be clearly marked "Freedom of Information Act
Appeal." Please cite the FOIPA Request Number assigned to your request so it may be easily identified.

         You may seek dispute resolution services by contacting the Office of Government Information
Services (OGIS). The contact information for OGIS is as follows: Office of Government Information
Services, National Archives and Records Administration, 8601 Adelphi Road-OGIS, College Park, Maryland
20740-6001, e-mail at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile
at 202-741-5769. Alternatively, you may contact the FBI’s FOIA Public Liaison by emailing
foipaquestions@fbi.gov. If you submit your dispute resolution correspondence by email, the subject
heading should clearly state “Dispute Resolution Services.” Please also cite the FOIPA Request Number
assigned to your request so it may be easily identified.



                                                                 Sincerely,




                                                                 Michael G. Seidel
                                                                 Section Chief
                                                                 Record/Information
                                                                 Dissemination Section
                                                                 Information Management Division
       Case 1:21-cv-01601-JDB Document 1-2 Filed 06/11/21    Pageof4 Justice
                                                   U.S. Department    of 8




                                                                            Federal Bureau of Investigation
                                                                            Washington, D.C. 20535

                                                                            March 24, 2021


MR. ROBERT OLSON
GUN OWNERS OF AMERICA, INC. AND GUN OWNERS FOUNDATION
SUITE 4
370 MAPLE AVENUE WEST
VIENNA, VA 22180


                                                                 FOIPA Request No.: NFP-128736
                                                                 Subject: Communications Between The FBI
                                                                 and Governor of Virginia
                                                                 (On or After January 11, 2014)


Dear Mr. Olson:

         This is in response to your Freedom of Information/Privacy Acts (FOIPA) request.

         Your request is overly broad and it does not comport with the requirements of 28 CFR § 16.3(b), as
it does not provide enough detail to enable personnel to locate records “with a reasonable amount of effort.”
Therefore, your request is being closed.

           For your information, Congress excluded three discrete categories of law enforcement and national
security records from the requirements of the FOIA. See 5 U.S. C. § 552(c) (2006 & Supp. IV (2010). This
response is limited to those records that are subject to the requirements of the FOIA. This is a standard
notification that is given to all our requesters and should not be taken as an indication that excluded records
do, or do not, exist.

        For questions on how to reasonably describe your request, please email us at
foipaquestions@fbi.gov. You may also visit www.fbi.gov and select “Services,” “Information Management,”
and “Freedom of Information/Privacy Act” for additional guidance.

         If you are not satisfied with the Federal Bureau of Investigation’s determination in response to this
request, you may administratively appeal by writing to the Director, Office of Information Policy (OIP), United
States Department of Justice, 441 G Street, NW, 6th Floor, Washington, D.C. 20530, or you may submit an
appeal through OIP's FOIA STAR portal by creating an account following the instructions on OIP’s website:
https://www.justice.gov/oip/submit-and-track-request-or-appeal. Your appeal must be postmarked or
electronically transmitted within ninety (90) days of the date of my response to your request. If you submit
your appeal by mail, both the letter and the envelope should be clearly marked "Freedom of Information Act
Appeal." Please cite the FOIPA Request Number assigned to your request so it may be easily identified.
      Case 1:21-cv-01601-JDB Document 1-2 Filed 06/11/21 Page 5 of 8

         You may seek dispute resolution services by contacting the Office of Government Information
Services (OGIS). The contact information for OGIS is as follows: Office of Government Information
Services, National Archives and Records Administration, 8601 Adelphi Road-OGIS, College Park, Maryland
20740-6001, e-mail at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile
at 202-741-5769. Alternatively, you may contact the FBI’s FOIA Public Liaison by emailing
foipaquestions@fbi.gov. If you submit your dispute resolution correspondence by email, the subject
heading should clearly state “Dispute Resolution Services.” Please also cite the FOIPA Request Number
assigned to your request so it may be easily identified.


                                                             Sincerely




                                                             Michael G. Seidel
                                                             Section Chief
                                                             Record/Information
                                                             Dissemination Section
                                                             Information Management Division
       Case 1:21-cv-01601-JDB Document 1-2 Filed 06/11/21    Pageof6 Justice
                                                   U.S. Department    of 8




                                                                            Federal Bureau of Investigation
                                                                            Washington, D.C. 20535

                                                                            March 24, 2021

MR. ROBERT OLSON
GUN OWNERS OF AMERICA, INC. AND GUN OWNERS FOUNDATION
SUITE 4
370 MAPLE AVENUE WEST
VIENNA, VA 22180

                                                                 FOIPA Request No.: NFP-128737
                                                                 Subject: Communications Between The FBI
                                                                 and Virginia State Police About Voluntary
                                                                 Background Check
                                                                 (On or After July 1, 2015)

Dear Mr. Olson:

         This is in response to your Freedom of Information/Privacy Acts (FOIPA) request.

          The FOIPA provides for access to Government records where the records sought are "reasonably
described" [Title 5, United States Code, Section 552(a)(3)(A)]. Your letter does not contain enough
descriptive information to permit a search of our records. Therefore, your request is being administratively
closed. In accordance with Title 28, Code of Federal Regulations, Part 16.3(b), please provide us more
specific information.

        Examples of specific information which could assist in locating potentially responsive records within
a reasonable amount of effort are as follows:

                 Individuals
                       o Complete name
                       o Birth date
                       o Place of birth
                       o Place of death
                       o Date of death
                       o Date and location of incident
                 Organizations or Events
                       o Date of event
                       o Time frame
                       o Location

        For questions on how to reasonably describe your request, please email us at
foipaquestions@fbi.gov. You may also visit www.fbi.gov and select “Services,” “Information Management,”
and “Freedom of Information/Privacy Act” for additional guidance.

         If you are not satisfied with the Federal Bureau of Investigation’s determination in response to this
request, you may administratively appeal by writing to the Director, Office of Information Policy (OIP), United
States Department of Justice, 441 G Street, NW, 6th Floor, Washington, D.C. 20530, or you may submit an
appeal through OIP's FOIA STAR portal by creating an account following the instructions on OIP’s website:
https://www.justice.gov/oip/submit-and-track-request-or-appeal. Your appeal must be postmarked or
electronically transmitted within ninety (90) days of the date of my response to your request. If you submit
your appeal by mail, both the letter and the envelope should be clearly marked "Freedom of Information Act
Appeal." Please cite the FOIPA Request Number assigned to your request so it may be easily identified.
      Case 1:21-cv-01601-JDB Document 1-2 Filed 06/11/21 Page 7 of 8




         You may seek dispute resolution services by contacting the Office of Government Information
Services (OGIS). The contact information for OGIS is as follows: Office of Government Information
Services, National Archives and Records Administration, 8601 Adelphi Road-OGIS, College Park, Maryland
20740-6001, e-mail at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile
at 202-741-5769. Alternatively, you may contact the FBI’s FOIA Public Liaison by emailing
foipaquestions@fbi.gov. If you submit your dispute resolution correspondence by email, the subject
heading should clearly state “Dispute Resolution Services.” Please also cite the FOIPA Request Number
assigned to your request so it may be easily identified.


                                                             Sincerely




                                                             Michael G. Seidel
                                                             Section Chief
                                                             Record/Information
                                                             Dissemination Section
                                                             Information Management Division
       Case 1:21-cv-01601-JDB Document 1-2 Filed 06/11/21    Pageof8 Justice
                                                   U.S. Department    of 8




                                                                              Federal Bureau of Investigation
                                                                              Washington, D.C. 20535

                                                                              March 24, 2021

MR. ROBERT OLSON
GUN OWNERS OF AMERICA, INC. AND GUN OWNERS FOUNDATION
SUITE 4
370 MAPLE AVENUE WEST
VIENNA, VA 22180

                                                                 FOIPA Request No.: NFP-128738
                                                                 Subject: Records Virginia’s Voluntary
                                                                 Background Check System
                                                                 (28 C.F.R. Section 25.6 Compliance)

Dear Mr. Olson:

         This is in response to your Freedom of Information/Privacy Acts (FOIPA) request.

         The FOIA does not require federal agencies to answer inquiries, create records, conduct research,
or draw conclusions concerning queried data. Rather the FOIA requires agencies to provide access to
reasonably described, nonexempt records. The questions posed in the referenced letter are not FOIA
requests because they do not comply with the FOIA and its regulations. Therefore, your request is being
administratively closed.

        For questions on how to reasonably describe your request, please email us at
foipaquestions@fbi.gov. You may also visit www.fbi.gov and select “Services,” “Information Management,”
and “Freedom of Information/Privacy Act” for additional guidance.

         If you are not satisfied with the Federal Bureau of Investigation’s determination in response to this
request, you may administratively appeal by writing to the Director, Office of Information Policy (OIP), United
States Department of Justice, 441 G Street, NW, 6th Floor, Washington, D.C. 20530, or you may submit an
appeal through OIP's FOIA STAR portal by creating an account following the instructions on OIP’s website:
https://www.justice.gov/oip/submit-and-track-request-or-appeal. Your appeal must be postmarked or
electronically transmitted within ninety (90) days of the date of my response to your request. If you submit
your appeal by mail, both the letter and the envelope should be clearly marked "Freedom of Information Act
Appeal." Please cite the FOIPA Request Number assigned to your request so it may be easily identified.

         You may seek dispute resolution services by contacting the Office of Government Information
Services (OGIS). The contact information for OGIS is as follows: Office of Government Information
Services, National Archives and Records Administration, 8601 Adelphi Road-OGIS, College Park, Maryland
20740-6001, e-mail at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile
at 202-741-5769. Alternatively, you may contact the FBI’s FOIA Public Liaison by emailing
foipaquestions@fbi.gov. If you submit your dispute resolution correspondence by email, the subject
heading should clearly state “Dispute Resolution Services.” Please also cite the FOIPA Request Number
assigned to your request so it may be easily identified.




                                                                 Sincerely,




                                                                 Michael G. Seidel
                                                                 Section Chief
                                                                 Record/Information
                                                                 Dissemination Section
                                                                 Information Management Division
